DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 02/08/2021 in which claims 1 and 7 are amended, claim 1 is independent claims. Claims 6 and 14 have been cancelled. Claims 1-5, 7-13 and 15-18 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “single crystalline cobalt is XRD pattern comprising a Co(0002) or Co(111) peak at 44°28 and further wherein the Co(0002) or Co(111) peak at 44°28 is the largest peak”, does not reasonably provide enablement for “the layer comprising single crystalline cobalt is XRD pattern comprising a Co(0002) or Co(111) peak at 44°28 and further wherein the Co(0002) or Co(111) peak at 44°28 is the largest peak” over the full scope of the claims.  The specification “single crystalline cobalt is XRD pattern comprising a Co(0002) or Co(111) peak at 44°28 and further wherein the Co(0002) or Co(111) peak at 44°28 is the largest peak” the invention commensurate in scope with these claims.  The reference “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) shows that for some materials there is not good uniformity of the Co film, and the properties of the graphene would not be attainable. While the material disclosed in the specification may be enabled for some materials of an SiN layer or an SiO layer with an SiN layer reference shows the claims are not enabled for the full scope of the claims. Further, the specification doesn’t give guidance on how one would improve an SiO layer as the dielectric by itself to achieve the claimed characteristics.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)).

Regarding independent claim 1, Lee’s Fig. 1H discloses a multilayer structure comprising:
a silicon wafer (110, Fig. 1H, [0041]), the silicon wafer ([0041]) comprising a front wafer surface (i.e., top surface the silicon wafer 110, see Fig. 1H), a back wafer surface (i.e., bottom surface the silicon wafer 110, see Fig. 1H), and a circumferential wafer edge (i.e., middle portion or region of left and right side edge of the silicon wafer 110, see Fig. 1H) joining the front wafer surface and the back wafer surface (see Fig. 1H);
a dielectric layer (120, Fig. 1H, [0041]) in contact with the front wafer surface (see Fig. 1H) of the silicon wafer (110), wherein the dielectric (120) layer is selected from the group consisting of a silicon dioxide layer, a silicon nitride layer, and any combination thereof ([0041]);
a layer (131/132 (Cobalt layer), Fig. 1H, [0042]) in contact with the dielectric layer (120 (SiN, [0041]),or alternatively SiO2, the layer (131/132 (Cobalt layer), Fig. 1H) comprising a front cobalt layer surface (i.e., top surface of 131/132 (Cobalt layer)), a back cobalt layer surface (i.e., bottom surface of 131/132 (Cobalt layer)), and a bulk cobalt layer region (i.e., the volume or portion or area of 131/132 (Cobalt layer) film between the front cobalt layer surface and bottom surface of Cobalt (Co) films, see Fig. 1H) between the front cobalt layer surface and back cobalt layer surface (see Fig. 1H), wherein the back layer cobalt surface (i.e., bottom surface of 131/132 (Cobalt layer)) is in contact (see Fig. 1H) with the dielectric layer (120 (SiO.sub.2 or SiN)); and
a graphene layer (140, Fig. 1H, [0044]) in contact with the front cobalt layer surface (131/132) of the layer comprising cobalt (131/132, see Fig. 1H).
Lee does not teach:
a layer comprising single crystalline cobalt, and 
further wherein the layer comprising single crystalline cobalt is characterized by an XRD pattern comprising a Co(0002) or Co(111) peak at 44°2θ and further wherein the Co(0002) or Co(111) peak at 44°2 θ is the largest peak; and
wherein the graphene layer has a quality factor of at least 4, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.
 However, the reference “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire”  teaches a layer comprising single crystalline cobalt (i.e., Co (Cobalt) film crystallized (see Fig. 1(a) and abstract), shown the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor) explains the need for a high quality graphene is demanded for practical applications (opening paragraph), and that a uniform cobalt film is needed for good quality graphene (pages 7411, last paragraph- page 7413)_
And the  “Epitaxial Chemical Vapor Deposition Growth” reference further shows wherein the layer comprising single crystalline cobalt is characterized by an XRD pattern comprising a Co(0002) or Co(111) peak at 44°2θ and further wherein the Co(0002) or Co(111) peak at 44°2θ is the largest peak (see Fig. 2.(a-d), page 7408, third paragraph); and
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” to teachings of Lee such as applied the layer comprising single crystalline cobalt (“Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire”, Fig. 1(a) and abstract) to modified epitaxially depositing a graphene layer on a layer comprising single crystalline cobalt (Lee Fig. 1H) of Lee so as to provide the interface interaction between graphene and the crystalline Co film and also for reduction of the D band intensity for good quality films needed for practical applications.
The specification used SiN as the dielectric layer, while the insulating layer 120 of Lee was SiN (see para 0041]). Therefore, graphene with the same properties and has a quality factor of at least 4, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band” would have flowed from the obviousness of using single crystal cobalt to producing a high quality cobalt to get a high quality graphene. 
Regarding claim 15, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1 wherein 
the graphene layer has a quality factor of at least about 7, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.” 
Lee modified by “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” to teach a layer comprising single crystalline cobalt (i.e., Co (Cobalt) film crystallized (see Fig. 1(a) and abstract), shown the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor).
That is the reasoning the identical structure, same material, and same properties. Therefore, graphene has the same properties and has a quality factor of at least 7, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.”
Regarding claim 16, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1 wherein 
the graphene layer has a quality factor of at least about 7.5, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.” 
Lee modified by “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” to teach a layer comprising single crystalline cobalt (i.e., Co (Cobalt) film crystallized (see Fig. 1(a) and abstract), shown the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor).
That is the reasoning the identical structure, same material, and same properties. Therefore, graphene has the same properties and has a quality factor of at least 7.5, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.”
Regarding claim 17, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1 wherein 
the graphene layer has a quality factor of at least about 8, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.” 
Lee modified by “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” to teach a layer comprising single crystalline cobalt (i.e., Co (Cobalt) film crystallized (see Fig. 1(a) and abstract), shown the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor).
That is the reasoning the identical structure, same material, and same properties. Therefore, graphene has the same properties and has a quality factor of at least 8, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.”
Regarding claim 18, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1 wherein 
the graphene layer has a quality factor of at least about 10, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.” 
Lee modified by “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” to teach a layer comprising single crystalline cobalt (i.e., Co (Cobalt) film crystallized (see Fig. 1(a) and abstract), shown the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor).
That is the reasoning the identical structure, same material, and same properties. Therefore, graphene has the same properties and has a quality factor of at least 10, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band.”
Claim 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of Seacrist (US 2013/0240830 A1; hereinafter ‘Seacrist’)
Regarding claim 8, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) disclose the multilayer structure of claim 1, but do not teach wherein 
the dielectric layer is between about 10 nanometers and about 1000 nanometers thick.
Seacrist’s Fig. 2A-2B teaches the dielectric layer is between about 10 nanometers and about 1000 nanometers thick (40, Fig. 2A, [0039]) (layer 40 having a thickness between about 30 nm and about 1000 nm, between about 50 nm and about 500 nm, preferably between about 50 nm and about 300 nm, such as between about 90 nm and about 300 nanometers thick, or between about 90 nm and about 200 nanometers thick, [0032]) is between about 10 nanometers and about 1000 nanometers thick ([0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Seacrist to teachings of Lee such as applied the 30 nm and about 1000 nm, between about 50 nm and about 500 nm, preferably between about 50 nm and about 300 nm, such as between about 90 nm and about 300 nanometers thick, or between about 90 nm and about 200 nanometers thick (Seacrist Fig. 2A-2B) of Seacrist to the multilayer structure (Lee, Fig. 1H) of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effective capacitance by reducing the electric field strength, which means get the same charge at a lower voltage.
Regarding claim 9, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) disclose the multilayer structure of claim 1, but do not teach wherein 
the dielectric layer is between about 50 nanometers and about 300 nanometers thick.
Seacrist’s Fig. 2A-2B teaches the dielectric layer (40 is comprising silicon dioxide (SiO.sub.2) layer having a thickness between about 90 nm and about 200 nanometers thick, [0032]) is between about 50 nanometers and about 300 nanometers thick ([0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Seacrist to teachings of Loh such as applied the 50 nanometers and about 300 nanometers thick (Seacrist Fig. 2A-2B) of Seacrist to the multilayer structure (Lee, Fig. 1H) of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effective capacitance by reducing the electric field strength, which means get the same charge at a lower voltage.
Regarding claim 13, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) disclose the multilayer structure of claim 1, but does not teach wherein
the graphene layer has a single mono-atomic thickness.
Seacrist’s Fig. 2A-2B teaches the graphene layer has a single mono-atomic thickness ([0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Seacrist to teachings of Loh such as applied the graphene layer has a single mono-atomic thickness (Seacrist Fig. 2A-2B) of Seacrist to the multilayer structure (Lee, Fig. 1H) of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to provide carbon 
in-diffusion durations sufficient to yield a single mono-atomically thick graphene layer or multiple mono-atomically thick graphene layers (Seacrist, [0045]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of Or-Bach (US 2011/0092030 A1; hereinafter ‘Or-Bach’).
Regarding claim 2, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein 
the silicon wafer semiconductor wafer comprises a dopant selected from the group consisting of boron (p type), gallium (p type), phosphorus (n type), antimony (n type), and arsenic (n type), and any combination thereof.
Or-Bach’s Fig. 146A-146B teaches the silicon wafer semiconductor wafer (14602, [0863]) comprises a dopant selected from the group consisting of boron (p type) ([0863]), gallium (p type), phosphorus (n type), antimony (n type), and arsenic (n type), and any combination thereof.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Or-Bach to teachings of Lee such as applied the silicon wafer semiconductor wafer comprises a dopant selected from the group consisting of boron (p type) (Or-Bach Fig. 146A-146B) of Or-Bach to modified silicon wafer semiconductor wafer (Lee Fig. 1H) of Lee so as to provide boron is the p-type dopant of choice for silicon integrated circuit production because it diffuses at a rate that makes junction depths easily controllable.
Regarding claim 3, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein 
 the silicon wafer comprises boron (p type) dopant.
However, Or-Bach’s Fig. 146A-146B teaches the silicon wafer (14602, [0863]) comprises boron (p type) dopant ([0863]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Or-Bach to teachings of Lee such as applied the silicon wafer semiconductor wafer comprises a dopant selected from the group consisting of boron (p type) (Or-Bach Fig. 146A-146B) of Or-Bach to modified silicon wafer semiconductor wafer (Lee Fig. 1H) of Lee so as to provide boron is the p-type dopant of choice for silicon integrated circuit production because it diffuses at a rate that makes junction depths easily controllable.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of NARUSHIMA (US 2017/0283980 A1; hereinafter ‘Narushima’).
Regarding claim 4, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein 
the silicon wafer comprises phosphorus (n type) dopant.
Narushima teaches the silicon wafer ([0003]) comprises phosphorus (n type) dopant ([0003]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Narushima to teachings of Lee such as applied the silicon wafer comprises phosphorus (n type) dopant of Narushima to modified silicon wafer semiconductor wafer (Lee Fig. 1H) of Lee so as to provide phosphorus is typically used for bulk-doping of silicon wafers, while arsenic is used to diffuse junctions, because it diffuses more slowly than phosphorus and is thus more controllable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of Falster (US 2014/0361408 A1; hereinafter ‘Falster’).
Regarding claim 5, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein
the silicon wafer comprises arsenic (n type) dopant.
Falster teaches the silicon wafer ([abstract, 0005, 0008, 0024 and 0031]) comprises arsenic (n type) dopant ([0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Falster to teachings of Loh such as applied the silicon wafer comprises arsenic (n type) dopant of Falster to modified silicon wafer semiconductor wafer (Loh Fig. 1a-1d) of Loh so as to provide arsenic is an attractive n- type dopant because of its high solubility and low diffusion rate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of YAMAZAKI (US 2014/0138675 A1; hereinafter ‘Yamazaki’).
Regarding claim 7, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein
the dielectric layer is a multilayer comprising at least two of a silicon dioxide layer, a silicon nitride layer, or a combination thereof.
Yamazaki’s Fig. 1B teaches the dielectric layer (102, Fig. 1B, [0075 and 0077]) is a multilayer comprising at least two of a silicon dioxide layer, a silicon nitride layer, or a combination thereof ([0075 and 0077]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yamazaki to teachings of Lee such as applied the multilayer comprising at least two of a silicon dioxide layer, a silicon nitride layer, and a silicon oxynitride layer (Yamazaki Fig. 1B) of Yamazaki to modified the dielectric layer (Lee Fig. 1H) of Lee so as in order to increase the effective capacitance by reducing the electric field strength, which means get the same charge at a lower voltage.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2014/0061590 A1; hereinafter ‘Lee’), in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)), and further in view of Jeon (US 2015/0014600 A1; hereinafter ‘Jeon’).
Regarding claim 10, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein
the layer comprising single crystalline cobalt is between about 50 nanometers and about 20 micrometers thick.
Jeon paragraph 0034 teaches the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) is more preferably 200 to 500 nm ([0034]).
Jeon does not explicitly discloses the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) is between about 50 nanometers and about 20 micrometers thick.
the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) a thickness more preferably 200 to 500 nm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Jeon in the range as claimed in order to recommended to derive catalysis enough within the said range to form the graphene, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 11, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teach wherein
the layer comprising single crystalline cobalt is between about 50 nanometers and about 10 micrometers thick.
Jeon paragraph 0034 teaches the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0052]) is more preferably 200 to 500 nm ([0034]).
Jeon does not explicitly discloses the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) is between about 50 nanometers and about 20 micrometers thick.
the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) a thickness more preferably 200 to 500 nm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Jeon in the range as claimed in order to recommended to derive catalysis enough within the said range to form the graphene, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 12, Lee in view of “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” disclose the multilayer structure of claim 1, but do not teaches wherein
the layer comprising single crystalline cobalt is between about 50 nanometers and about 1 micrometer thick.
Jeon paragraph 0034 teaches the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) is more preferably 200 to 500 nm ([0034]).
Jeon does not explicitly discloses the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) is between about 50 nanometers and about 1 micrometers thick.
the layer comprising single crystalline cobalt (catalyst metal include Cobalt (Co), [0034]) a thickness more preferably 200 to 500 nm ([0034]). Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Jeon in the range as claimed in order to recommended to derive catalysis enough within the said range to form the graphene, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
                                                    Criticality
The specification contains no disclosure of either the critical nature of the graphene layer has a quality factor of at least about 4 or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. The followings are applicant’s argument.
Applicant’s Argument:  On page 5 of Applicant’s Remarks, Claim 1 is amended herein to incorporate the requirements of claim 6, claims 1 is amended to limit the dielectric layer to silicon oxide and silicon nitride. Therefore, the full scope of claim 1 is enabled, and Applicant respectfully requests claim 1 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) be withdrawn.
In response: 
After reconsider the applicant submitted evidence in the form of an affidavit. All the facts submitted in the affidavit in combination with the other evidence do not determine how any person skilled in the art to which it pertains, or with which it is most nearly connected, to “single crystalline cobalt is XRD pattern comprising a Co(0002) or Co(111) peak at 44°28 and further wherein the Co(0002) or Co(111) peak at 44°28 is the largest peak” the invention commensurate in scope with these claims.  The reference “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) shows that for some materials there is not good uniformity of the Co film, and the properties of the graphene would not be attainable. While the material disclosed in the specification may be enabled for some materials of an SiN layer or an SiO layer with an SiN layer reference shows the claims are not enabled for the full scope of the claims. Further, the specification doesn’t give guidance on how one would improve an SiO layer as the dielectric by itself to achieve the claimed characteristics.
Therefore, claim 1 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) for not enable still maintained.
Regarding to claim 1
Applicant’s Argument:  On pages 7-9 of Applicant’s Remarks, it is argued
Lee et al. and Ago et al. since this combination of references fails to disclose or suggest all elements of the claims, the cited combination is deficient since it fails to disclose or suggest both the layer comprising single crystalline cobalt having the properties required by the claims and the graphene layer having the quality factor required by the claims, and Ago et a. “did not produce graphene on the Si02/Si substrate.” 
Since Ago et al. failed to disclose or suggest any method of preparing the claimed quality of graphene on a single crystalline cobalt layer on an underlying Si02/Si substrate and since Lee et al. do not disclose or suggest any way to achieve the claimed properties either, the claims are non-obvious over this combination of references, and applicant respectfully requests the rejection of claim 1 be withdrawn.
In response: 
Examiner respectfully disagree, Lee reference disclosing a multilayer structure comprising a silicon substrate 110, an insulating layer 120, a 1st metal pad 131, a 2nd metal pad 132, a graphene layer 140, and additional metal pads 151, 512. Lee et al. is cited since the reference discloses that the 1st metal pad 131 and the 2nd metal pad 132 may be any of several metals, including cobalt. Lee reference does not disclose method of preparing the claimed quality of graphene on a single crystalline cobalt layer on an underlying Si02/Si substrate. However, “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) clearly discloses a layer comprising single crystalline cobalt (see figure 1) film crystallized (see Fig. 1(b) and abstract shown illustrates approach of the epitaxial CVD growth of graphene over a crystalline Co film. In the traditional CVD experiment (Figure 1(a)), a metal film
is deposited on a Si wafer with an oxide layer at the top (SiO2/Si substrate)). Therefore, the CVD growth of Graphene over crystalline Cobalt (Co) films on SiO surface make graphene layer better quality factor).
That is the reasoning the identical structure, given it is made by the same method as in the specification, and the benefit of the single crystalline cobalt was the improved quality, the properties would have flowed from the combination. Therefore, graphene with the same properties and has a quality factor, wherein the quality factor is determined by the ratio of peak intensities of a Raman 2D band to a Raman G band” would have flowed from the obviousness of using single crystal cobalt to make a better quality layer. Therefore, the combination of Lee and “Epitaxial Chemical Vapor Deposition Growth of Single-Layer Graphene over Cobalt Film Crystallized on Sapphire” (ACS Nano, 2010, 4 (12), pp 7407-7414, November 24, 2010 (Article)) does disclose all the claimed limitations of claim 1, and the examiner has provided why one of ordinary skill in the art at the time of the invention to combine the references to modified epitaxially depositing a graphene layer on a layer comprising single crystalline cobalt (Lee Fig. 1H) of Lee so as to provide the interface interaction between graphene and the crystalline Co film and also for reduction of the D band intensity.
Claims 2-13 and 15-18 depend from claim 1 directly or indirectly, and are not allowable for at least that reason above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815